         Case 1:21-cv-03385-NRB Document 35 Filed 08/13/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------X
CITY OF ST. CLAIR SHORES POLICE AND
FIRE RETIREMENT SYSTEM,
Individually and on Behalf of All
Others Similarly Situated,
                                                            ORDER
                              Plaintiff,
                                                   21 Civ. 3385 (NRB)
                - against -

CREDIT SUISSE GROUP AG, THOMAS
GOTTSTEIN, LARA J. WARNER, and
DAVID R. MATHERS,

                              Defendants.

----------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

     WHEREAS on April 16, 2021, plaintiff City of St. Clair Shores

Police    and   Fire   Retirement    System   filed   the    instant     action

individually and on behalf of all others similarly situated, ECF

No. 1; and

     WHEREAS on June 15, 2021, The Peace Officers’ Annuity and

Benefit Fund of Georgia (“Peace Officers”), represented by Saxena

White P.A. (“Saxena White”), and Sheet Metal Workers Pension Plan

of Northern California (“Sheet Metal Workers”), represented by

Robbins Geller Rudman & Dowd LLP (“Robbins Geller”), each moved

for appointment as lead plaintiff and to appoint lead counsel, ECF

Nos. 16, 21; and

     WHEREAS on June 29, 2021, the movants submitted a proposed

stipulation and order (“Proposed Order”), ECF No. 30, which sought
         Case 1:21-cv-03385-NRB Document 35 Filed 08/13/21 Page 2 of 2



the appointment of both Peace Officers and Sheet Metal Workers as

lead plaintiffs, and the joint appointment of Robbins Geller and

Saxena White as lead counsel; and

     WHEREAS the Court sent counsel letters, ECF Nos. 31, 33, which

requested certain information about the movants’ trading patterns

and losses, as well as lead counsels’ proposals for avoiding

duplication of work; and

     WHEREAS the Court remains concerned about Peace Officers’

trading history, which appears to have exclusively occurred toward

the end of the class period and after the disclosure of some of

the conduct challenged in the complaint, which could raise issues

at the class certification phase, see, e.g., In re Hebron Tech.

Co., Ltd. Sec. Litig., No. 20 Civ. 4420, 2020 WL 5548856, at *7

(S.D.N.Y. Sept. 16, 2020); and

     WHEREAS, given this potential issue and the absence of any

necessity to appoint co-lead plaintiffs and co-lead counsel, the

Court declines to sign the Proposed Order; it is hereby

     ORDERED that Sheet Metal Workers is appointed lead plaintiff;

and it is further

     ORDERED that Robbins Geller is appointed lead counsel.

Dated:       New York, New York
             August 13, 2021



                                            NAOMI REICE BUCHWALD
                                            UNITED STATES DISTRICT JUDGE
